Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Odate (US 2019/0393795) in view of Marumo (2011/0222319) and Gradziki (US 5982110).
As to claim 1, Odate teaches a power conversion apparatus, comprising: a transformer (Fig. 1 108), having a primary winding (Fig. 1 109) and an auxiliary winding (Fig. 1 301/302), wherein the primary winding is configured to receive an input voltage (Fig. 1, VDCH) from an external power source (Fig. 1 102/104), and the auxiliary winding is configured to provide an auxiliary voltage (Fig. 1 VCC); a first power switch (Fig. 1 106), coupled to the primary winding, and controlled by a pulse width modulation signal; a pulse width modulation signal generator (110, ¶3), coupled to the first power switch, and configured to generate the pulse width modulation signal to control on and off of the first power switch; an energy storage element (capacitor between VCC/GND), coupled to a power terminal (VCC) of the pulse width modulation signal generator; and a power circuit (Fig. 1, 308,307,303, 304), coupled to the auxiliary winding, the power terminal of the pulse width modulation signal generator, and the energy storage element, and configured to supply power to the pulse width modulation signal generator and charge the energy storage element according to the auxiliary voltage, wherein the pulse width modulation signal generator makes the power circuit stores a backup power according to the auxiliary voltage (the PWM generates the auxiliary voltage) 
Odate does not disclose only when the pulse width modulation signal generator detects that a voltage of the energy storage element is greater than or equal to a threshold voltage, or according to the backup power when the external power source stops providing the input voltage.
Marumo teaches a power conversion apparatus, comprising: a transformer (Fig. 5, item T), having a primary winding (N1) and an auxiliary winding (N3), wherein the primary winding is configured to receive an input voltage (output of 18) from an external power source (AC supply 10), and the auxiliary winding is configured to provide an auxiliary voltage (voltage between R1 and N3); a first power switch (S1), coupled to the primary winding, and controlled by a signal; a signal generator (40, 50), coupled to the first power switch, and configured to generate the pulse width modulation signal to control on and off of the first power switch; an energy storage element (C1), coupled to a power terminal (VCC) of the pulse width modulation signal generator; and a power circuit (30), coupled to the auxiliary winding, the power terminal of the signal generator, and the energy storage element, and configured to supply power to the pulse width modulation signal generator and charge the energy storage element according to the auxiliary voltage (This occurs when the aux voltage is greater than the voltage from the output of 30), wherein the power circuit stores a backup power (energy in C5) according to the auxiliary voltage when a voltage of the energy storage element is greater than or equal to a threshold voltage (this occurs when the voltage of  C5 does not flow the auxiliary winding by the diode, typically 0.7V), wherein the power circuit supplies power to the pulse width modulation signal generator and charges the energy storage element according to the backup power when the external power source stops providing the input voltage (See Fig. 5 and switch S2.  When S2 is open, the only source of power for the controller is C5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Odate to use the backup power of Maruno in order to provide a redundant source of energy.
	Gradzki teaches only when the pulse width modulation signal generator detects that a voltage of the energy storage element is greater than or equal to a threshold voltage (Col. 9, lines  29-40 “The auxiliary power supply supplements the main power supply. The main power supply, established by zener diode 121, provides a pulsating voltage to capacitor 157 in charging the latter. The VDD pin voltage is set by and equal to the voltage across capacitor 157. The auxiliary power supply provides a rectified voltage, after but not during preheat, which is applied to pin VDD by coupling the voltage across winding 78 through resistor 162, capacitor 163 and diode 123. The auxiliary power supply provides a DC offset to pin VDD which ensures that the voltage at pin VDD is maintained above a minimum threshold of about 10 volts to power IC 109.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to only provide minimum backup power when above a target threshold as taught by Gradziki to ensure there is sufficient energy to overcome the inherent patristics.  
As to claim 2, Odate in view of Marumo and Gradziki teaches wherein the pulse width modulation signal generator detects the voltage of the energy storage element through the power terminal, wherein when the voltage of the energy storage element is greater than or equal to the threshold voltage, the signal generator outputs a control signal group to the power circuit, and the power circuit stores the backup power according to the auxiliary voltage in response to the control signal group (See ¶54-55.  Taking a timing measurement is within the broadest reasonable interpretation of the claimed language since it measures the magnitude of voltage drop in a fixed amount of time).
As to claim 3, Odate in view of Marumo and Gradziki teaches wherein the pulse width modulation signal generator is further configured to detect a voltage of the backup power, wherein when the voltage of the backup power is greater than or equal to the threshold voltage, the pulse width modulation signal generator stops outputting the control signal group to the power circuit, and the power circuit completes storage of the backup power (See Fig 1, the resistor/ zener prevents the capacitor from overcharging).
As to claim 4, Odate in view of Marumo and Gradziki teaches wherein the threshold voltage is a minimum voltage required by the pulse width modulation signal generator for normal operation (if the threshold is not above the minimum, the current will not flow into the capacitor).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10965217. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented document has more details in the claim language.
Allowable Subject Matter
Claims 5-10 would be allowable if a disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is placed on the record and the claim is rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 5, the prior art fails to disclose: “wherein the power circuit comprises: a charging circuit, coupled to the auxiliary winding, the power terminal of the pulse width modulation signal generator, and the energy storage element, configured to rectify and filter the auxiliary voltage to generate a first voltage, and supplying power to the pulse width modulation signal generator and charging the energy storage element according to the first voltage; and a power backup circuit, coupled to the charging circuit, the power terminal of the pulse width modulation signal generator, and the energy storage element, wherein the power backup circuit stores the backup power according to the first voltage when the voltage of the energy storage element is greater than or equal to the threshold voltage, wherein the power backup circuit supplies power to the pulse width modulation signal generator and charges the energy storage element according to the backup power when the external power source stops providing the input voltage.” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Examiner, Art Unit 2839